Order, Supreme Court, Bronx County, entered July 10, 1975, unanimously affirmed, without costs and without disbursements. Appeal is from denial of defendant-appellant’s motion for summary judgment dismissing the complaint on the ground that the Lien Law, basis of the action, is unconstitutional in that it permits taking of property without due process in the form of a prejudgment hearing. It is unnecessary to reach this question at this juncture. There is no clear and unequivocal showing of unconstitutionality, and there are other issues raised—exaggeration of the lien, payment, breach of contract— the resolution of any one of which may well be dispositive of the case. (Cf. Jones v Banner Moving & Stor., 48 AD2d 928.) The issue of constitutionality is thus raised prematurely. Concur—Markewich, J. P., Murphy, Silverman, Capozzoli and Lane, JJ.